               Case 2:20-cr-20090-MSN Document 49 Filed 04/12/21 Page 1 of 1                                                     PageID 143
                                                0
AO 442 (Rev. I 1/11) Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                           for the                                      RECEIVED
                                                                                                                       By wnN USMS at 1:20 pm, Apr 08, 2021

                                                          Western District of Tennessee           [:]

                  United States of America
                                     V.                                         )
                                                                                )                                -i r:
                                                                                       Case No. 2:20-c-20090-MSN :z:~:
                    SHANE SONDERMAN
                                                                                )                                             ~7
                  (.} ..SM-# 5\C\ 7 '3          t>7 \c
                                                                                )
                                                                                                                              d~~             -·
                                                                                )                                            .,,
                                                                                                                             0(i
                                                                                                                               .
                                                                                                                             --, c.:
                                                                                )                                            :z ['C
                              Defendant                                                                                      ~::.·~-,
                                                                                                                             (TJ ";;'.    .
                                                                                                                             7     '-
                                                                                                                             ....:C..-"               ' '1
                                                           ARREST WARRANT                                                                             ,::;,
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)            SHANE SONDERMAN
                                     -----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              0    Superseding Indictment            0 Information            0 Superseding Information                       0 Complaint
0 Probation Violation Petition                 0 Supervised Release Violation Petition               0 Violation Notice                   ~ Order of the Court

This offense is briefly described as follows:
 Violation of conditions of pretrial release




                                                            OR II .J       JNAl'
Date:          04/06/2021


City and state:       Memphis, Tennessee                                                    U.S. Magistrate Judge Annie T. Christoff
                                                                                                         Printed name and title


                                                                         Return

          This warrant was rec~i;ed on (date)            '0{, frf(   )..(J'l.   I , and the person was arrested on (date)
at (city and state)   {'1-bfv'/J I\., j
                                 t
                                               TAJ                   .
Date:   0 /J    Af (                                                                                 "Arrefsti   officer's signature


                                                                                          Vkrrel Ull.0   Printed name and title
                                                                                                                                    Ot,110
